Title: To Benjamin Franklin from the Chevalier de Berruyer and Other Favor Seekers, 18 May 1783
From: Berruyer, ——, chevalier de
To: Franklin, Benjamin


          As usual, Franklin receives many unsolicited appeals from people,
            mostly unknown to him, who want to impose on his reputed benevolence. We summarize here
            those letters which produced no known response. The first category includes people who seek help
            with financial matters or beg money outright. Others write for information or advice,
            ask him to forward letters, urge him to answer neglected correspondence, or plead with
            him to grant a personal interview. The chevalier de Berruyer, a former officer in the
            French army on Saint-Domingue, whose letter we print below as a sample, claims to be
            owed payment for services he performed in 1775 and 1776. Although he already has
            Sartine’s support, he asks Franklin to write to Castries on his behalf to expedite
            matters.
          Louis Frederic Stromeyer, a cloth merchant, and Straub, a master tailor, write on June
            3 from Strasbourg to ask Franklin’s help in collecting a debt. Baron von Steuben left
            them a promissory note, which they enclose, for 421 l.t. 14
              s. They have sent Steuben several letters, one even
            forwarded by Franklin, without receiving a response. Might Congress help two French
            subjects by paying the general’s debt out of his wages? Stromeyer and Straub reiterate
            their request on June 28 and enclose another copy of Steuben’s promissory note.
          
          On June 30 Madame Butler de Beaufort requests the return of the memoir she left for
            Franklin on May 20, on the ottoman in his apartment. (The memoir, addressed to Necker,
            the former director general of finances, concerns her effort to obtain the pension of
            her deceased husband, the sieur Boutin de Beaufort, a lieutenant colonel in the
            carabiniers with 30 years of service.)
            M. de MacMahon, whom she saw the day before, told her that Franklin was unlikely to
            intervene. She would like the memoir returned before others see it.
          The Paris bankers Bost, Horion & Cie. ask Franklin on July 7 to honor a letter of exchange drawn on him for $60. They
            enclose it.
          The baron de Perier, colonel commandant d’infanterie and
              chevalier de Saint-Louis, writes from his estate, the château d’Ussau, on
            August 10. Three years earlier the Jonathas of Marseille
            had sailed from Cape François bound for Bordeaux with a load of sugar from his
            plantations on Saint-Domingue. A bad storm forced the ship into port at New London,
            where it was condemned and the sugar sold. The captain deposited the receipts at the chancellery in Boston, as directed by the
            French consul M. de Valnais. Perier, the
            father of a large family, would be grateful if Franklin could assist him in recovering
            his money.
          Dr. Bry writes from Lorient on August 11, emboldened by the memory of the kind
            reception he received from Franklin in April, 1780. To whom should he direct his request
            for the prize money owed him for his service as medical officer on the Vengeance under John Paul Jones? Franklin had approved his
            medical certificate at that time; would he now grant a new certificate that would allow
            him to serve with a group of Americans about to establish themselves at Lorient?
          
          Three days later M. Baron, now signing himself as a master tailor at Dunkirk, repeats
            his earlier request for Franklin’s assistance in obtaining money owed him by Gognet and
            Colson, officers of the Pallas from John Paul Jones’s
            squadron who had fled Dunkirk without paying their bills. An account of their debts was
            sent to the commissaire of Lorient in February, 1780, but
            Baron has heard nothing since that time.
          Three correspondents ask for money outright. On May 31 Cavelier de Macomble writes from
            Rouen seeking funds for an undescribed project which, eight years ago, he explained to
            Miromesnil. The expense of rearing, outfitting, and marrying three children has left him
            unwilling to risk the 25 louis necessary to execute his
            design. He would be overjoyed to explain it to Franklin and get his support.
          Joseph Bouillot, identifying himself as a post boy, writes from Passy on June 3
            conveying greetings from the abbé Rochon at Morlaix, whom he saw recently. Bouillot came
            to Paris hoping to find work at the messagerie, but as
            there are no vacancies, he is forced to return. If Franklin would give him assistance,
            he would never cease praying for his health and prosperity.
          On July 26 John Dudley, an American, writes from Poultry Compter, a debtors’ prison in
            London. He recounts his service in the Continental Army, first in the Second North
            Carolina regiment, then in Henry Lee’s cavalry, and finally commanding 100 men stationed
            opposite the British lines in New York.
            He was wounded for the thirteenth time in May, 1781, when he was also captured in an
            attack on Howbuck Island. Imprisoned and cruelly treated in New York, he was later sent
            to England, where his leg became so badly infected that it had to be amputated. After
            ten months in Deal Prison, he was released without any money. Unable to find help in
            London, he is now in jail for debt. Henry Laurens refused to advance him the £120 that
            he requested but offered to endorse his bills. As no one is willing to take bills drawn
            on America, his case is desperate.
          
          C. E. Griffiths writes in English from Lisson Green near Paddington with a complicated
            tale of inheritance. Her late uncle May Bickley, attorney general of New York, left a house and lands in New York and New
            Jersey which eventually descended to her mother, who is a widow. Several individuals
            pressed her mother to sell tracts for far less than their value. She hired an agent, who
            was of no help; the one promising sale, arranged through a friend in Connecticut, fell
            through when the war broke out. The New York lands and house are now occupied by a Mr.
            Livingston, who never received title. Griffiths, the sole heir, has now been told that
            she might “meet with redress” because “her heart was for America.” She begs Franklin for
            his advice and assistance. Her undated letter is postmarked “17 JU,” indicating either
            June or July, and assuming that she sought redress once the peace was declared, 1783 is
            the probable year.
          Also counting on Franklin’s far-reaching influence are two supplicants for letters of
            recommendation. The baron de Feriet, an infantry captain, writes from Versailles on May 29 reminding
            Franklin that he had agreed the previous Saturday to provide a letter of recommendation
            for M. Berthier fils, a merchant from Nancy who wishes to establish a business in
            Philadelphia. Unable to find Temple to ask him to draft the letter, and not wishing to
            interrupt Franklin a second time, Feriet left with a servant the note he had shown
              Franklin. The people on whose behalf
            he seeks this favor assure him that the Berthiers are esteemed merchants in Lorraine.
            The family hopes that the son, who is between 30 and 35 years of age, may be directed to
            someone in Philadelphia who can advise him on the execution of his project. Mme de
            Feriet joins in sending her respects.
          On July 3 Stockar zur Sonnenbourg
            writes from Schaffhausen to recommend a close relative, formerly in the service of
            Sardinia, to serve as a lieutenant in General Washington’s army. He sends greetings to
            M. d’Alembert, should Franklin see him at a meeting of the Académie des sciences.
          
          The dowager M. E. de Platen, née Krassou, writes on August 30 from Garz, on the island
            of Rügen, begging Franklin for news of her son, Philip de Platen, who left home seven
            years ago to join the American army. He has not been heard from since then.
          Various people contact Franklin concerning letters that they want him to deliver,
            forward, or write. The widow Guillaume sends her request from Faÿ-les-Veneurs on July 7.
            When Franklin arrives in New York, would he be good enough to deliver the enclosed
            letter to her son Paul Guillaume, who lives in that city, and arrange for his return to
            France? He served as a chasseur in Lauzun’s Legion, was taken prisoner by the Indians,
            escaped, and made his way to New York after the peace. He has written seven letters to
            her but has not received any of her replies, which she sent by way of Lorient.
          Also on July 7 the Paris banker Louis Tourton forwards four letters he has received from
            Hamburg concerning an unscrupulous merchant named Borges, a “fripon insigne,” who fled
            to Philadelphia on a ship he had outfitted leaving a trail of unpaid bills. Tourton asks
            Franklin to forward these letters to Philadelphia; two are from magistrates of Hamburg,
            and all are written in the hope that Borges’s creditors will be compensated.
          F. M. de Cabanes writes from Metz on September 12. Not knowing General Washington’s
            address, he asks Franklin to forward the enclosed letter, which seeks information about
            one of his relatives who fought under the general at Yorktown.
          François Roi writes from Paris on July 9 and again on July 13 to remind Franklin that
            on June 28, when Roi delivered a letter from his father, Franklin had promised to answer
            it. He is about to return to Switzerland and would be honored to carry Franklin’s
            response, which his father eagerly awaits.
          
          M. Dubois Martin, avocat aux Conseils du Roi et de
              Monsieur, also offers to carry a
            response—this one to M. de Both, a lieutenant colonel in service to the emperor, who
            wrote to Franklin on February 24 and now wants to know whether he ever received the
            letter. Dubois Martin’s letter is dated September 3 (a Wednesday); he offers to pick up
            Franklin’s answer, and would like it to be ready by Sunday or Monday.
          Some correspondents seek appointments to make their appeals in person. Although
            Franklin had suggested to the baronne d’Ahax that she explain in writing the matter she
            wished to discuss, she insists in a
            letter of June 17 on speaking with him. She once again recommends M. Martin and his
            wife, and asks Franklin to forward her enclosed letter to them at the residence of M. de
              Gand.
          On August 2 Madame Loyer Deslande, writing from Versailles, requests an appointment to
            discuss certain business affairs which her husband has conducted in America since
              1777. She is staying at the home of M.
            Bretel, premier commis of the Marine, but will be leaving
            soon.
          On August 1 the abbé Coquillot, who had presented his Couplets
              sur la paix to Franklin in April,
            sends the manuscript of a fourteenstanza “Ode a son Excellence Monsieur B. Franklin … en
            recevant de luy la Medaille frappée par les Americains en 1782” (the Libertas Americana medal). He requests permission to publish
            it as a mark of gratitude and admiration.
          An unusual request comes on June 9 from a sieur Bousquetÿ, a lawyer in Beaumarchès, a
            fortified town west of Toulouse. He would like to know more about the illustrious
            doctor’s discoveries and experiments and therefore asks for a collection of his writings
            on electricity in manuscript. Since he writes in the name of liberty and friendship, he
            hopes that Franklin will respond.
          A. Laignier, a simple craftsman who has recently arrived in Paris knowing no one,
            writes on June 30 that he has made an important discovery about magnetism and
            electricity but does not know how to announce it. He submitted a letter to the Journal de Paris but has been told that he should have had it reviewed first by a scientist. He hopes that Franklin
            will meet with him to discuss “Cette descouverte La plus importante pour Lumanite qui
            nait jamais parut.”
          Finally, in an undated letter, a certain Blanchard, who identifies himself as the
            person who recently sent Franklin a memorandum, begs on bended knee for a few minutes of
            his time, even if the doctor only expresses regret at being unable to help him. The
            12-page memorandum, also undated, describes his misfortunes, including a nervous
            disorder that keeps him from doing anything more than giving a few language lessons. He
            has waited two years to send this appeal out of respect for Franklin’s important
            occupations. Dr. Mac-Mahon, who recently saved his elderly wife from a serious illness,
            will doubtless vouch for him. His debts are many and his creditors merciless. Perhaps
            the United States, on the forthcoming announcement of peace, will authorize some
            largesse, in which he would of course be included. He requests that this appeal be kept
            confidential; he and Franklin have common acquaintances, and he does not want them to
            gossip. We can date these documents only as before September 3.
         
          
            au chateau de st fromond par st lo ce 18 may 1783. normendie
          
          Je me croy fondé monsieur a reclammer au pres de vous pour vous prier
            d’ecrire au ministre de la marinne non pour me faire rendre la justice quil ne me paroit
            pas eloingué de me rendre mais pour en accelerer lexécution. Mon affaire est fort
            simple, monsieur le comte denry general de st domingue, ma envoyé dans vottre pays en 1775 pour luy
            rendre des comptes de ce qui sy passoit et par consequent me rendre utille aux
            americains. En y passant avec ces pase ports sous des expeditions de st pierre de
            miquelon, je contrefesaisais le negotient en armant des navirs en marchandises. Ils ont
            eté pris en retour de Boston lun et les deux autres sortant de la martinique, messieurs
            du comitté de ports smuth ou j’ai armé pour aider le pays de poudre et canons vottre
            colonel lingdon agent du congres en ce
            port en sonts les témoins j’ai en fin fait tout ce qui dependait de moy pour me rendre
            utille, cest moy qui me suis deplacé pour aller a gous Bray [Goose Bay?] et a Kene Beck pour assurer les sauvages que la france s’alliait avec les
            americains, j’ai fait ce voyage a la sollicitation du comitté de port smuth avec un
            officier de Boston qui avoit des pouvoirs du congres. De ce moment il en a mesme
            embarqué 16 dont un corsaire de Boston armé par le congres de philadelphye.
          Cest moy qui ai fait monter vos 90. pieces de cannon de fonte que vous aviez envoyee
            dans L’amphitrite capte fautrelle vu que
            les officiers de la division de du coudray etoient partis pour l’armee et n’avoient
            l’aissé q’un officier qui ne parloit pas englois, j’ai egalement traduit touts les
            paquets du congres pour le capte: fautrel mesme lorsque ces messieurs luy envoyerent mr.
            paul jhoon [Jones] pour monter sa fregatte de moitié avec luy. J’ai mesme fait soingner
            du vin en Bouteilles que vous envoyiez a madame franklin j’ai eté notament le premier
            francais au commencement de vottre guerre qui a prouvai du zele sans coutter un sol aux
            americains il m’en reste les fatigues et 180000 l.t. de
            pertte malgré que j’aie le plus grand droit et en voila la preuve, j’ai Raporté chaque
            fois que j’ai ete depuis les sentences en englois de comdem nation vu que nous navions
            pas guere(?) de tortole, st christophe et antigua, monsieur le marquis de Bouillé
            generalle de la martinique et mr dar Baud les onts viser onts renvoyai des parlementaires pour Reclammer mes navirs Ces
            generaux onts ecrits les lettres les plus instantes a mr de sartinne! Ce ministre ma mis
            vis avis de mr. chardon pour estre dedomagé sur les fonds des prises faittes sur les
            englois dans nos ports lors de la declaration de guerre, le Roy a disposé de ces fonds
            depuis, aujourdhuy lon ne peut me dire que j’ai tord et lon ma fait temporiser en me
            disant que j’ai Bon droit sans rien faire ny dire de décisif. Si j’étais sans fortunne
            il faudrait donc que je moureusse de faim. Je croy monsieur que vous ne pouvez me
            Refuser d’ecrire au ministre en luy faisant voire que ma demende est juste. J’ai un
            parent qui est mr. le Baron de chigny qui est directeur general des ports et arseneaux,
            qui a en main les certificats comme mr. de sartinne a Receut mes
            pieces, il sinteresse a moy et je suis seure de son amitié. Si vous voules bien y aider
            il fera le reste parceque il me la promis il y a un mois, mais il ne peut y mettre trop
            dinstance vu que cest mon parent, mr. de laporte ma promis aussi que rien n’arresterait
            de son costé et il trouve mon affaire juste. Comme vous voyes monsieur il ne faut que de
            l’aide pour reussire & avoire justice, je ne croy pas que vous vouluties me refuser
            celle d’ecrire une seulle lettre a mr. de castries. Vous voyes que j’ai aidé dans la
            nouvelle englettere de ce que j’ai peut tant de ma fortunne que de mon zele pour le
            service. Mr. William de Boston qui est vottre parent, a veut ma maniere honeste et
            discrette de me conduire dans ce pays la, il scait que j’ai manqué d’estre assaciné par
            des mauvais sujets de francais qui venoient de faire des coquineries dans le pays aux
            quels je fesais des Representations ils monts intercepté mes lettres pour le general.
            Mr. Baudoin president du congres de
            Boston a eté obligai dinterposer son authorité, et ma maniére honeste de me conduire ma
            merité j’ause dire lestimme de ces messieurs. Cest ce qui me fait esperer que vous ne me
            refuseres pas de m’accorder la vôttre./.
          J’ai lhonneur d’estre avec Respect Monsieur vottre tres humble et tres obest
            serviteur
          
            LE CHER. DE
              Berruyerencien offer des trouppes de st
              domingue
          
         
          Notation: De Beruyer 18 May 1783.
        